LAWSON, Justice.
Norma Burt Caldwell has filed'-his petition for writ of certiorari to the ¡Court of Appeals to review and revise the Judgment and decision of that court in -the case of Caldwell v. State.
No brief has been filed in this court setting out and arguing the point :in the opinion of the Court of Appeals sought to be reviewed, as is required by Supreme Court Rule 44, as amended Code 1940, Tit. 7 Appendix.
It follows, therefore, that the petition,for writ of certiorari filed by, Norma Burt Caldwell must be stricken. It is so ordered. Allen v. State, 249 Ala. 201, 30 So.2d 483; Oliver v. State, ante p. 336, 54 So.2d 617.
Petition for -writ-of certióra'rL stricken.
■ LIVINGSTON;- C. J.-,- and- BROWN and STAKELY,- JJ;,- concur-.' •" ' -